                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:18-cr-00258-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 PAVEL BABICHENKO,
 GENNADY BABITCHENKO,
 PIOTR BABICHENKO,
 TIMOFEY BABICHENKO,
 KRISTINA BABICHENKO,
 NATALIE BABICHENKO,
 DAVID BIBIKOV,
 ANNA IYERUSALIMETS,
 MIKHAIL IYERUSALIMETS,

        Defendants.



                               INTRODUCTION
      Before the Court is the Government’s Motion to Limit Expert Testimony

Regarding Mr. Howell. Dkt. 761. The Government seeks to prevent Mr. Howell

from testifying about the “first-sale doctrine.” Defendant, Pavel Babichenko,

opposes the motion. After considering the briefing and record, the Court will grant

the motion.




MEMORANDUM DECISION AND ORDER - 1
                                  BACKGROUND

      Defendants are charged with trafficking in counterfeit goods and conspiracy

to traffic in counterfeit goods in violation of 18 U.S.C § 2320(a). Superseding

Indictment, Dkt. 210. The Government alleges the defendants imported and sold

counterfeit cellphones and accessories and knowingly used counterfeit marks. Id.

      Defendants intend to call an expert, David Howell, to testify regarding brand

protection, counterfeiting, and efforts taken by Amazon and eBay to prevent sales

of counterfeit products. Dkt. 403. In a supplemental notice, Defendants indicate

that Howell will testify to “concepts and definitions, like the first sale doctrine….”

Dkt. 737.

      The Government objects to Howell providing any testimony regarding the

first sale doctrine. The Government argues that the first-sale doctrine is an

affirmative defense, and any attempt to define the concept would invade the

province of the Court in instructing the jury on the law. The Government also

argues that Howell is not qualified to testify on the first-sale doctrine. Dkt. 761.

                                     ANALYSIS

      Each of the intellectual property rights (patent, copyright, trademark)

contains an “exhaustion” doctrine. Essentially, when an intellectual property right

holder sells a product, certain intellectual property rights are “exhausted” as to that




MEMORANDUM DECISION AND ORDER - 2
particular product. See 4 McCarthy on Trademarks and Unfair Competition §

25:41 (5th ed.). In trademark law the “exhaustion” or “first-sale” doctrine means

that “[r]esale by the first purchaser of the original article under the producer’s

trademark is neither trademark infringement nor unfair competition.”1 Sebastian

Int'l, Inc. v. Longs Drug Stores Corp., 53 F.3d 1073, 1074 (9th Cir. 1995).

       To obtain a conviction under 18 U.S.C. § 2320(a), the Government must

prove that the defendants 1) trafficked in goods or services, 2) did so intentionally,

3) used a “counterfeit mark” on or in connection with these goods or services; and

4) knew the mark was counterfeit. Wang v. Rodriguez, 830 F.3d 958, 961 (9th Cir.

2016).

       Section 2320(d) makes all defenses, affirmative defenses, and limitations on

remedies under the Lanham Act applicable in a prosecution under § 2320(a).2

While not explicitly written into the Lanham Act as a defense for trademark

violations, Sebastian, 53 F.3d at 1075, the first-sale doctrine appears to be an




       1
          While a reseller is not liable for simply stocking and reselling genuine goods, the
reseller may be liable for conduct beyond simply reselling the products such as confusing
consumers or falsely associating with the trademark holder. Sebastian, 53 F.3d at 1076; Au-
Tomotive Gold Inc. v. Volkswagen of Am., Inc., 603 F.3d 1133, 1136 (9th Cir. 2010).
       2
        Defendant’s reliance on 17 U.S.C. § 109, and caselaw involving copyrights, is
misplaced. Title 17 governs copyrights, while Title 15, Chapter 22 governs trademarks.



MEMORANDUM DECISION AND ORDER - 3
applicable defense. The first sale doctrine was established long before Congress

adopted the Lanham Act. Au-Tomotive Gold Inc. v. Volkswagen of Am., Inc., 603

F.3d 1133, 1136 (9th Cir. 2010). Courts have consistently refused to interpret the

Lanham Act to preclude a buyer from simply reselling a trademarked product. Id.

      The Court does not see how the first-sale doctrine is applicable in this case.

See Au-Tomotive Gold, 603 F.3d at 1136 (We emphasized that this rule “preserves

an area of competition by limiting the producer's power to control the resale of its

product,” while ensuring that “the consumer gets exactly what the consumer

bargains for, the genuine product of the particular producer.” (quoting Sebastion,

53 F.3d at 1075)). The Government is not alleging the defendants legitimately

purchased cellphones or accessories from the trademark holder and then resold

them to consumers. Instead, the Government is alleging that the defendants

trafficked in goods with a counterfeit mark. Beyond relevance, the Court is also

concerned that testimony regarding the first-sale doctrine would only serve to

confuse the jury.

      Even if the first-sale doctrine is relevant in this case, the Court will still not

permit Howell to testify regarding the doctrine because it would call for him to

render legal conclusions or instruct the jury on the law. The first-sale doctrine is an

affirmative defense and Howell would essentially be instructing the jury on the




MEMORANDUM DECISION AND ORDER - 4
law.

       While experts may occasionally testify to legal conclusions in complex

cases, this case is a far cry from Adams v. U.S., 2009 WL 1085481 (D. Idaho,

2009), which Defendant relies on. There the experts testified regarding complex

regulatory compliance schemes and a company’s product labelling under the

Federal Insecticide, Fungicide, and Rodenticide Act.

       Here, the doctrine is not complex. It states that if a buyer of a trademarked

product resells that product, the buyer is not liable for trademark violations unless

the buyer confuses the market or falsely associates with the trademark holder. It

would be improper for Howell to testify regarding the first-sale doctrine.

                                      ORDER

       IT IS ORDERED that the Government’s Motion to Limit Expert Testimony

Regarding Mr. Howell (Dkt. 761) is GRANTED.



                                              DATED: May 18, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
